Name: Commission Regulation (EEC) No 3330/84 of 28 November 1984 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco
 Type: Regulation
 Subject Matter: agri-foodstuffs;  trade policy;  distributive trades;  plant product
 Date Published: nan

 Avis juridique important|31984R3330Commission Regulation (EEC) No 3330/84 of 28 November 1984 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco Official Journal L 311 , 29/11/1984 P. 0012 - 0015 Finnish special edition: Chapter 3 Volume 18 P. 0071 Spanish special edition: Chapter 03 Volume 32 P. 0202 Swedish special edition: Chapter 3 Volume 18 P. 0071 Portuguese special edition Chapter 03 Volume 32 P. 0202 *****COMMISSION REGULATION (EEC) No 3330/84 of 28 November 1984 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by Regulation (EEC) No 1461/82 (2), Having regard to Council Regulation (EEC) No 1467/70 of 20 July 1970 fixing certain general rules governing intervention on the market in raw tobacco (3), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 2468/72 (4), as last amended by the Act of Accession of Greece, determines the collection, processing and storage centres referred to in Article 1 of Regulation (EEC) No 1467/70; Whereas the large number of tobacco-growing areas in Greece should be taken into account; whereas, in order to facilitate the delivery of tobacco offered into intervention and in view of the remoteness of certain centres and the situation obtaining in certain regions with regard to transport, the list of collection centres for Greece should be supplemented by adding to it centres which are closer to the areas where harvesting takes place and which have temporary storage capacity; Whereas the list of collection, processing and storage centres has been amended on several occasions; whereas, in the interest of clarity, a new Annex should be drawn up which should replace the Annex to Regulation (EEC) No 2468/72; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2468/72 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 1. (2) OJ No L 164, 14. 6. 1982, p. 27. (3) OJ No L 164, 27. 7. 1970, p. 32. (4) OJ No L 267, 28. 11. 1972, p. 1. ANNEX 'ANNEX 1.2.3 // GERMANY // // // (a) Collection centres: // 6920 Sinsheim-Hoffenheim 7520 Bruchsal-Buechenau 7607 Neuried-Ichenheim 6721 Harthausen 5560 Wittlich-Bombogen 2832 Twistringen // 6800 Mannheim-Seckenheim 7590 Achern-Gamshurst 6729 Bellheim 6729 Hatzenbuehl 8540 Schwabach 2410 Moelln // (b) Processing and storage centres: // 7513 Stutensee-Friedrichstal 6742 Herxheim-Hayna 6707 Schifferstadt 7500 Karlsruhe // 6945 Hierschberg-Gross-Sachsen 6803 Edingen-Neckarhausen 7830 Emmendingen // BELGIUM // // // (a) Collection centres: // 8770 Ingelmunster 7804 Rebaix // 9498 Appelterre 6868 Bohan // (b) Processing and storage centres: // 8670 Wervik Brussel/Bruxelles // // FRANCE // // // (a) Collection centres: // 11000 Carcassonne 64170 Artix 24000 PÃ ©rigueux 16000 AngoulÃ ªme 80000 Amiens 49000 Angers 36000 ChÃ ¢teauroux 51000 ChÃ ¢lons-sur-Marne 67160 Oberseebach 55200 Commercy 57400 Sarrebourg 26100 Romans 38510 Morestel 21000 Dijon // 30000 NÃ ®mes 46000 Cahors 31800 St-Gaudens 33210 Langon 63200 Riom 61000 AlenÃ §on 79000 Niort 89000 Auxerre 68130 Altkirch 88000 Ã pinal 26200 MontÃ ©limar 69400 Villefranche-sur-SaÃ ´ne 83000 Draguignan // (b) Processing and storage centres: // 67000 Strasbourg 38160 Saint-Marcellin // 41000 Blois 33210 Langon // ITALY // // // (a) Collection centres: // 27100 Pavia 15100 Alessandria 14100 Asti 38100 Trento 37100 Verona 36100 Vicenza 35100 Padova 45100 Rovigo 33100 Udine 29100 Piacenza 44100 Ferrara 50100 Firenze 56100 Pisa 52100 Arezzo 53100 Siena 06100 Perugia 05100 Terni 61100 Pesaro 47100 ForlÃ ¬ 63100 Ascoli Piceno 01100 Viterbo // 00100 Roma 03100 Frosinone 65100 Pescara 66100 Chieti 86200 Isernia 81100 Caserta 82100 Benevento 80100 Napoli 83100 Avellino 84100 Salerno 71100 Foggia 70100 Bari 74100 Taranto 72100 Brindisi 73100 Lecce 75100 Matern 85100 Potenza 87100 Cosenza 90100 Palermo 07100 Sassari // (b) Processing and storage centres: // // Number of warehouses situated in the province and available to the centre // // 15100 Alessandria // 2 // // 27100 Pavia // 2 // // 38100 Trento // 2 // // 37100 Verona // 3 // // 35100 Padova // 2 // // 36100 Vicenza // 4 // // 45100 Rovigo // 2 // // 33100 Udine // 2 // // 29100 Piacenza // 2 // // 50100 Firenze // 2 // // 52100 Arezzo // 2 // // 60100 Ancona // 2 // // 05100 Terni // 2 // // 06100 Perugia // 3 // // 01100 Viterbo // 3 // // 03100 Frosinone // 2 // // 04100 Latina // 2 // // 00100 Roma // 3 // // 67100 L'Aquila // 2 // // 65100 Pescara // 3 // // 66100 Chieti // 3 // // 80100 Napoli // 3 // // 81100 Caserta // 3 // // 82100 Benevento // 5 // // 83100 Avelino // 3 // // 84100 Salerno // 4 // // 74100 Taranto // 3 // // 70100 Bari // 4 // // 72100 Brindisi // 4 // // 73100 Lecce // 7 // // 07100 Sassari // 2 // GREECE // // // (a) Collection centres: // Alexandroupolis Protoklissi-Evros Sapai Komotini Xanihi Echinos Stavroupolis Chryssoupolis Kavala Eleftheroupolis Drama Prossotsani Nevrokopi Doxato Nikiforos SerrÃ ¨s Nigrita Sidirokastro PorroÃ ¯a N. Zichni Rodolivos or Proti Thessaloniki Kentriko Aravissos Eratyra Iasmos Mesoropi Sitochori S.S. Leukotheas Gonni Mesochori Kanalia // K. Tithorea Giannopouli Zeugaraki Phychtia Langadas Zagliveri Kilkis Sohos Axioupolis Yannitsa Kria Vrissi-Yannitsa Veria AridÃ ©a PtolÃ ©maÃ ¯da Florina Kastoria NÃ ©apolis Grevena Kozani Kolindros Eginio Katerini Elassona Larissa Trikala Arethousa Goumenissa Manthalos Amyntaio Oreo Pentapoli Rothopoli // // Sofiko Sikourio Volos Domokos Rizoma Phities Stamna Korinthos Karditsomagoula Lamia Almiros Amfiklia Atalanti Livadia Thiva Agrinion Messolongi Gavalou Thermo Astakos Katouna Amfilochia // Arta Ioannina Nauplie Mytilini Samos Kos Pyrgos-HÃ ©raklio N. Apollonia Konstantia Nisi Polianthos Amigthaleonas Sisamia Alystrati Bafra Calithea Leontario Ypati Vonitsa Mitikas Gorgomylos // (b) Processing and storage centres: // // Number of processing and storage warehouses situated in the village // // Komotini // 1 // // Xanthi // 5 // // Kavala // 13 // // Eleftheroupolis // 1 // // Draina // 3 // // SerrÃ ¨s // 2 // // Thessaloniki // 50 // // Yanitsa // 1 // // Alexandria // 2 // // Katerini // 2 // // Volos // 5 // // Agrinion // 3 // // Messolongi // 1 // // Nauplie // 2 // // PirÃ ©e // 5'